              Case 19-10703-1-rel                 Doc 1     Filed 04/18/19 Entered 04/18/19 13:24:30                               Desc Main4/18/19 1:11PM
                                                            Document     Page 1 of 25
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Saratoga Springs Partners, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Phoenix HR Group
                                  351-353 Broadway                                                353 Broadway, 4th Floor
                                  Saratoga Springs, NY 12866                                      Saratoga Springs, NY 12866
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saratoga                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-10703-1-rel                    Doc 1       Filed 04/18/19 Entered 04/18/19 13:24:30                             Desc Main4/18/19 1:11PM
Debtor
                                                                 Document     Page 2 of Case
                                                                                         25 number (if known)
          Saratoga Springs Partners, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-10703-1-rel                 Doc 1        Filed 04/18/19 Entered 04/18/19 13:24:30                                 Desc Main4/18/19 1:11PM
Debtor
                                                              Document     Page 3 of Case
                                                                                      25 number (if known)
         Saratoga Springs Partners, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-10703-1-rel                Doc 1       Filed 04/18/19 Entered 04/18/19 13:24:30                                Desc Main4/18/19 1:11PM
Debtor
                                                             Document     Page 4 of Case
                                                                                     25 number (if known)
          Saratoga Springs Partners, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 17, 2019
                                                  MM / DD / YYYY


                             X   /s/ James D'Iorio                                                       James D'Iorio
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Richard L. Weisz, Esq.                                               Date April 17, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Richard L. Weisz, Esq.
                                 Printed name

                                 Hodgson Russ LLP
                                 Firm name

                                 677 Broadway, Suite 301
                                 Albany, NY 12207
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     518-465-2333                  Email address      rweisz@hodgsonruss.com

                                 102807 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 19-10703-1-rel   Doc 1   Filed 04/18/19 Entered 04/18/19 13:24:30   Desc Main
                              Document     Page 5 of 25
Case 19-10703-1-rel   Doc 1   Filed 04/18/19 Entered 04/18/19 13:24:30   Desc Main
                              Document     Page 6 of 25
Case 19-10703-1-rel   Doc 1   Filed 04/18/19 Entered 04/18/19 13:24:30   Desc Main
                              Document     Page 7 of 25
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                  Desc Main4/18/19 1:11PM
                                                                      Document     Page 8 of 25




 Fill in this information to identify the case:

 Debtor name         Saratoga Springs Partners, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 17, 2019                          X /s/ James D'Iorio
                                                                       Signature of individual signing on behalf of debtor

                                                                       James D'Iorio
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-10703-1-rel                        Doc 1      Filed 04/18/19 Entered 04/18/19 13:24:30                                         Desc Main4/18/19 1:11PM
                                                                       Document     Page 9 of 25

 Fill in this information to identify the case:
 Debtor name Saratoga Springs Partners, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A-Z Property                                                                                                                                                               $1,765.50
 Maintenance
 279 Greenfield                  518-409-1393
 Avenue
 Ballston Spa, NY
 12020
 Albany Fire                                                                                                                                                                $1,342.85
 Protection, Inc.
 P.O. Box 429                    518-274-1405
 Watervliet, NY 12189
 CHA                                                                                                                                                                      $40,028.23
 Design/Construction
 Solutions                       518-453-4500
 3 Winners Circle
 Albany, NY 12205
 Charles Crosby &                                                Ground Lease, 280                                                                                      $108,598.00
 Son, Inc. d/b/a Merlin                                          Hamilton Street,
 Development &                   518-584-5601                    Saratoga Springs,
 Construction Co.                                                New York (Parking
 7 Wells Street, Suite                                           Lot)
 302
 Saratoga Springs, NY
 12866
 David L. Wallace &                                                                                                                                                       $93,989.50
 Associates, P.A.
 542 Douglas Avenue              727-736-6000
 Dunedin, FL 34698
 Delaney Vero, PLLC                                                                                                                                                       $26,925.02
 2 Fenway Court
 Albany, NY 12211                518-477-3452
 Dente Group                                                                                                                                                                    $80.00
 595 Broadway
 Watervliet, NY 12189            518-266-0310
 Galusha & Sons, LLC                                                                                                                                                        $9,365.00
 426 Dix Avenue
 P.O. Box 4787                   518-761-0400
 Queensbury, NY
 12804

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-10703-1-rel                        Doc 1     Filed 04/18/19 Entered 04/18/19 13:24:30                                          Desc Main4/18/19 1:11PM
                                                                     Document      Page 10 of 25

 Debtor    Saratoga Springs Partners, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 NLH Property                                                                                                                                                               $8,394.43
 Management
 340 Broadway                    518-581-8310
 Saratoga Springs, NY
 12866
 Siena Fence Co., Inc.                                                                                                                                                      $6,042.00
 P.O. Box 4893
 Clifton Park, NY                518-877-4362
 12065
 Studio Abode                                                                                                                                                               $5,150.21
 500 Bishop Street,
 N.W.                            404-920-8690
 Atlanta, GA 30318
 Tecta America                                                                                                                                                              $2,250.00
 2 Sterling Road
 North Billerica, MA             978-528-3138
 01862




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-10703-1-rel                                  Doc 1             Filed 04/18/19 Entered 04/18/19 13:24:30                                                           Desc Main4/18/19 1:11PM
                                                                                   Document      Page 11 of 25
 Fill in this information to identify the case:

 Debtor name            Saratoga Springs Partners, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       10,908,304.02


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           303,930.74


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         11,212,234.76




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                                Desc Main4/18/19 1:11PM
                                                                     Document      Page 12 of 25
 Fill in this information to identify the case:

 Debtor name         Saratoga Springs Partners, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   City of Saratoga Springs                       Describe debtor's property that is subject to a lien                   $16,642.41                      $0.00
       Creditor's Name
       Commissioner of Finance,
       Real Property
       P.O. Box 128
       Saratoga Springs, NY 12866
       Creditor's mailing address                     Describe the lien
                                                      Real Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       PCG Select Series I LLC, et
 2.2                                                                                                                   $10,891,661.61                        $0.00
       al.                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Lead Plaintiff in foreclosure proceeding with:
       c/o Bartlett Pontiff Stewart &                 Rooster Coop LLC, Robert Conte, Wildermuth
       Rhodes PC                                      Endowment Strategy Fund, Equitymultiple 31,
       Attention: Mark A. Lebowitz,                   LLC and PCG Credit Partners, LLC as
       Esq.                                           Co-Plaintiffs
       One Washington Street, P.O.
       Box 2168
       Glens Falls, NY 12801-2168
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                                Desc Main4/18/19 1:11PM
                                                                     Document      Page 13 of 25
 Debtor       Saratoga Springs Partners, LLC                                                           Case number (if know)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $10,908,304.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         02

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 19-10703-1-rel                       Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                                     Desc Main4/18/19 1:11PM
                                                                     Document      Page 14 of 25
 Fill in this information to identify the case:

 Debtor name         Saratoga Springs Partners, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,765.50
           A-Z Property Maintenance                                             Contingent
           279 Greenfield Avenue                                                Unliquidated
           Ballston Spa, NY 12020                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,342.85
           Albany Fire Protection, Inc.                                         Contingent
           P.O. Box 429                                                         Unliquidated
           Watervliet, NY 12189                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $40,028.23
           CHA Design/Construction Solutions                                    Contingent
           3 Winners Circle                                                     Unliquidated
           Albany, NY 12205                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $108,598.00
           Charles Crosby & Son, Inc. d/b/a Merlin                              Contingent
             Development & Construction Co.                                     Unliquidated
           7 Wells Street, Suite 302                                            Disputed
           Saratoga Springs, NY 12866
                                                                                             Ground Lease, 280 Hamilton Street, Saratoga Springs,
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             New York (Parking Lot)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         25190                                            Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                                     Desc Main4/18/19 1:11PM
                                                                     Document      Page 15 of 25
 Debtor       Saratoga Springs Partners, LLC                                                          Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $93,989.50
          David L. Wallace & Associates, P.A.                                   Contingent
          542 Douglas Avenue                                                    Unliquidated
          Dunedin, FL 34698                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $26,925.02
          Delaney Vero, PLLC                                                    Contingent
          2 Fenway Court                                                        Unliquidated
          Albany, NY 12211                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $80.00
          Dente Group                                                           Contingent
          595 Broadway                                                          Unliquidated
          Watervliet, NY 12189                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,365.00
          Galusha & Sons, LLC                                                   Contingent
          426 Dix Avenue                                                        Unliquidated
          P.O. Box 4787                                                         Disputed
          Queensbury, NY 12804
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,394.43
          NLH Property Management                                               Contingent
          340 Broadway                                                          Unliquidated
          Saratoga Springs, NY 12866                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,042.00
          Siena Fence Co., Inc.                                                 Contingent
          P.O. Box 4893                                                         Unliquidated
          Clifton Park, NY 12065                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,150.21
          Studio Abode                                                          Contingent
          500 Bishop Street, N.W.                                               Unliquidated
          Atlanta, GA 30318                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                                     Desc Main4/18/19 1:11PM
                                                                     Document      Page 16 of 25
 Debtor       Saratoga Springs Partners, LLC                                                          Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,250.00
           Tecta America                                                        Contingent
           2 Sterling Road                                                      Unliquidated
           North Billerica, MA 01862                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       303,930.74

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          303,930.74




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                     Desc Main4/18/19 1:11PM
                                                                     Document      Page 17 of 25
 Fill in this information to identify the case:

 Debtor name         Saratoga Springs Partners, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   Ground Lease for 280
             lease is for and the nature of               Hamilton Street,
             the debtor's interest                        Saratoga Springs, Nw
                                                          York (Parking Lot) -- 99
                                                          Year Including Options
                  State the term remaining                                               Charles Crosby & Son, Inc. d/b/a Merlin
                                                                                           Development & Construction Co.
             List the contract number of any                                             7 Wells Street, Suite 302
                   government contract                                                   Saratoga Springs, NY 12866




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                 Desc Main4/18/19 1:11PM
                                                                     Document      Page 18 of 25
 Fill in this information to identify the case:

 Debtor name         Saratoga Springs Partners, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      James D'Iorio                     c/o Saratoga Springs Partners, LLC                 PCG Select Series I               D   2.2
                                               351-353 Broadway                                   LLC, et al.                       E/F
                                               Saratoga Springs, NY 12866
                                                                                                                                    G




    2.2      Thomas D'Iorio                    c/o Saratoga Springs Partners, LLC                 PCG Select Series I               D   2.2
                                               351-353 Broadway                                   LLC, et al.                       E/F
                                               Saratoga Springs, NY 12866
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                     Desc Main4/18/19 1:11PM
                                                                     Document      Page 19 of 25
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re       Saratoga Springs Partners, LLC                                                                   Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                           *
             Prior to the filing of this statement I have received (inclusive of filing fee) via wire     $                 16,717.00
             Balance Due                                                                                  $                          **

* To be Approved by Court

** To be Allowed by Court

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 17, 2019                                                              /s/ Richard L . Weisz
     Date                                                                        Richard L. Weisz, Esq.
                                                                                 Signature of Attorney
                                                                                 Hodgson Russ LLP
                                                                                 677 Broadway, Suite 301
                                                                                 Albany, NY 12207
                                                                                 518-465-2333 Fax: 518-465-1567
                                                                                 rweisz@hodgsonruss.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30                               Desc Main4/18/19 1:11PM
                                                                     Document      Page 20 of 25
                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      Saratoga Springs Partners, LLC                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 BAA Enterprises, LLC                                                                                                            51%
 353 Broadway
 Saratoga Springs, NY 12866

 PBR Real Estate Development, LLC                                                                                                49%
 30 Kenney Drive, Suite 30A
 Cranston, RI 02920


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 17, 2019                                                         Signature /s/ James D'Iorio
                                                                                            James D'Iorio

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-10703-1-rel                       Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30           Desc Main4/18/19 1:11PM
                                                                     Document      Page 21 of 25




                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF NEW YORK


 In re        Saratoga Springs Partners, LLC                                                    ,


                                                               Debtor                           Case No.
                                                                      Chapter                                 11
 Social Security No(s). and all Employer's Tax Identification No(s). [if any]
 XX-XXXXXXX


                                                     CERTIFICATION OF MAILING MATRIX



             I,(we),      Richard L. Weisz, Esq.            , the attorney for the debtor/petitioner (or, if appropriate, the debtor(s) or

petitioner(s)) hereby certify under the penalties of perjury that the above/attached mailing matrix has been

compared to and contains the names, addresses and zip codes of all persons and entities, as they appear on the

schedules of liabilities/list of creditors/list of equity security holders, or any amendment thereto filed herewith.



 Dated:          April 17, 2019
                                                                                 /s/ Richard L. Weisz, Esq.
                                                                                 Richard L. Weisz, Esq.
                                                                                 Attorney for Debtor/Petitioner
                                                                                 (Debtor(s)/Petitioner(s))




F:LR1007 (10/19/99)


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 19-10703-1-rel   Doc 1    Filed 04/18/19 Entered 04/18/19 13:24:30   Desc Main
                                  Document      Page 22 of 25

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          A-Z Property Maintenance
                          279 Greenfield Avenue
                          Ballston Spa, NY 12020


                          Albany Fire Protection, Inc.
                          P.O. Box 429
                          Watervliet, NY 12189


                          BAA Enterprises, LLC
                          353 Broadway
                          Saratoga Springs, NY 12866


                          CHA Design/Construction Solutions
                          3 Winners Circle
                          Albany, NY 12205


                          Charles Crosby & Son, Inc. d/b/a Merlin
                            Development & Construction Co.
                          7 Wells Street, Suite 302
                          Saratoga Springs, NY 12866


                          City of Saratoga Springs
                          Commissioner of Finance, Real Property
                          P.O. Box 128
                          Saratoga Springs, NY 12866


                          David L. Wallace & Associates, P.A.
                          542 Douglas Avenue
                          Dunedin, FL 34698


                          Delaney Vero, PLLC
                          2 Fenway Court
                          Albany, NY 12211


                          Dente Group
                          595 Broadway
                          Watervliet, NY 12189


                          Galusha & Sons, LLC
                          426 Dix Avenue
                          P.O. Box 4787
                          Queensbury, NY 12804
Case 19-10703-1-rel   Doc 1    Filed 04/18/19 Entered 04/18/19 13:24:30   Desc Main
                              Document      Page 23 of 25


                      Internal Revenue Service
                      Bankruptcy Insolvency Unit, 5th Floor
                      Leo O'Brien Building, 1 Clinton Avenue
                      Albany, NY 12207


                      Internal Revenue Service
                      P.O. Box 7346
                      Bankruptcy Unit
                      Philadelphia, PA 19101-7346


                      James D'Iorio
                      c/o Saratoga Springs Partners, LLC
                      351-353 Broadway
                      Saratoga Springs, NY 12866


                      NLH Property Management
                      340 Broadway
                      Saratoga Springs, NY 12866


                      NYS Department Taxation & Finance
                      Attn: Bankruptcy Insolvency Unit
                      P.O. Box 5300
                      Albany, NY 12205-0300


                      Office of the U.S. Trustee
                      Northern District of New York
                      11A Clinton Avenue, Room 620
                      Albany, NY 12207


                      PBR Real Estate Development, LLC
                      30 Kenney Drive, Suite 30A
                      Cranston, RI 02920


                      PCG Select Series I LLC, et al.
                      c/o Bartlett Pontiff Stewart & Rhodes PC
                      Attention: Mark A. Lebowitz, Esq.
                      One Washington Street, P.O. Box 2168
                      Glens Falls, NY 12801-2168


                      Siena Fence Co., Inc.
                      P.O. Box 4893
                      Clifton Park, NY 12065


                      Studio Abode
                      500 Bishop Street, N.W.
                      Atlanta, GA 30318
Case 19-10703-1-rel   Doc 1    Filed 04/18/19 Entered 04/18/19 13:24:30   Desc Main
                              Document      Page 24 of 25


                      Tecta America
                      2 Sterling Road
                      North Billerica, MA 01862


                      Thomas D'Iorio
                      c/o Saratoga Springs Partners, LLC
                      351-353 Broadway
                      Saratoga Springs, NY 12866


                      United States Attorney
                      Northern District of New York
                      P.O. Box 7198
                      Syracuse, NY 13261-7198
            Case 19-10703-1-rel                        Doc 1          Filed 04/18/19 Entered 04/18/19 13:24:30             Desc Main4/18/19 1:11PM
                                                                     Document      Page 25 of 25



                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      Saratoga Springs Partners, LLC                                                                 Case No.
                                                                                     Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Saratoga Springs Partners, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 17, 2019                                                        /s/ Richard L. Weisz, Esq.
 Date                                                                  Richard L. Weisz, Esq.
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Saratoga Springs Partners, LLC
                                                                       Hodgson Russ LLP
                                                                       677 Broadway, Suite 301
                                                                       Albany, NY 12207
                                                                       518-465-2333 Fax:518-465-1567
                                                                       rweisz@hodgsonruss.com




                                                                        /s/ James D'Iorio
                                                                        James D'Iorio, Managing Member




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
